UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 07-1605



NKEM EGBUNIKE, a/k/a Nkem Anya,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-590-438)


Submitted:   October 24, 2007            Decided:   November 16, 2007


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Nkem Egbunike, Petitioner Pro Se. M. Jocelyn Lopez Wright, Stacey
I. Young, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nkem Egbunike, a native and citizen of Nigeria, petitions

for   review    of   an    order   of   the    Board   of   Immigration   Appeals

(“Board”) denying her motion to reopen immigration proceedings. We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying Egbunike’s motion.

See 8 C.F.R. § 1003.2(a) (2007); INS v. Doherty, 502 U.S. 314, 323-

24 (1992).      Accordingly, we deny the petition for review for the

reasons stated by the Board.            See In re: Egbunike, No. A76-590-438

(B.I.A. May 25, 2007).          We dispense with oral argument because the

facts   and    legal      contentions    are    adequately    presented    in   the

materials      before     the   court    and    argument    would   not   aid   the

decisional process.

                                                                PETITION DENIED




                                        - 2 -